Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-6,8,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites
Wetting and letting chickpeas swell when the chickpeas are dry
Tempering wetted or fresh chickpeas
Claim 1 is unclear because it recites that the chickpeas can be fresh in step b but does not recite a fresh chickpea in step a. Therefore, it is unclear if fresh chickpeas are allowed and if so, how are they different than wetted chickpeas. Furthermore, if fresh chickpeas are used, it is unclear if the wetting step in a. is required. 
Step h recites
h. grinding the removed chickpeas or crushing the removed chickpeas to obtain grinded chickpeas

Claim 1 recites the limitation "the mixture" in step j.  There is insufficient antecedent basis for this limitation in the claim. Specifically, no “mixture” is ever recited comprising the chickpea flour produced in step h and the substances in step i. The only “mixture” mentioned is the mixture of substances added to the chickpea flour in step h. This “mixture” is not the mixture that is intended to be added to the liquid in step j. 
Step j recites “consumption of the mixture by adding liquid at 85-100C”. It is unclear how one can consume a mixture by adding liquid to the mixture. Consumption of the mixture and adding liquid to the mixture are two different steps. 
Regarding claim 1 step i., the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	Claim 1 recites “wherein the chickpeas are ground by a roller, bladed, bead, or other mill at step h”. It is unclear if the terms “roller”, “bladed”, and “bead” describe the type of mill or if they are separate devices apart from a mill. 
Claim 5 recites the limitation "the ground chickpeas" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, step h refers to the grinded chickpeas and not “ground chickpeas” as recited in claim 5. 
Claim 6 recites “wherein the method has a further step where skins are separated from the roasted chickpeas by cyclone or air flow, depending on the density 
Claim 8 recites the limitation "the mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, no “mixture” is ever recited comprising the chickpea flour produced in step h and the substances in step i. The only “mixture” mentioned is the mixture of substances added to the chickpea flour in step h. This “mixture” is not the mixture that is intended to be added to the liquid in step j. 
Regarding claim 8, it is unclear what is encompassed by the term “other substances”. 
Regarding claim 9, it is unclear how “the mixture is specifically formulated for specific age or nutritional groups”. Specifically, it is unclear how the mixture is formulated in order to be appropriate for specific age or nutritional groups when individuals in these age groups can have a wide variety of nutritional needs. 
Claim 9 recites the limitation "the mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, no “mixture” is ever recited comprising the chickpea flour produced in step h and the substances in step i. The only “mixture” mentioned is the mixture of substances added to the chickpea flour in step h. This “mixture” is not the mixture that is intended to be added to the liquid in step j. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, dependent claim 3 recites a temperature range of “above 80C” which is broader than the temperature range of “85-100C” recited in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,6,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coskuner(Leblebi: a Roasted Chickpea Product as a Traditional Turkish Snack Food) in view of Levy(Cooking Class: The thick of things)
Regarding claim 1, Coskuner teaches a method for making chickpea flour comprising
Wetting and letting chickpeas swell(p.262-263)
Tempering wetted chickpeas for 5-8 min at 100C to obtain first tempered chickpeas(Fig 5)
Resting the first tempered chickpeas for 12-18 hours to 2 days to obtain rested chickpeas(Fig 5)
Wetting the rested chickpeas for 5-8 min at 100C to obtain first tempered chickpeas(Fig 5)
Resting the second tempered chickpeas for 12-18 hours to 2 days(Fig 5) 
Roasting the second tempered chickpeas for 6-7 min at 100-150C to obtain roasted chickpeas(Fig 5)
Removing chickpea skin of the roasted chickpeas by stirring and pressing with a wooden spoon during roasting to obtain removed chickpeas(p.267,Fig 4, Fig 5). 
Grinding the removed chickpeas(p.257) to obtain chickpea flour
Coskuner teaches adding of ground chickpeas to other food products but does not specifically teach a process of texturizing soup by adding the chickpea flour to other ingredients and then further mixing that mixture with liquid at 85-100C. However, Levy teaches that chickpea flour can be used to thicken soups and boost their protein content(p.3). Specifically, Levy teaches adding chickpea flour to boiled(100C) water with olive oil, cumin, salt and garlic(p.3-4). It would have been obvious to add the chickpea flour of Coskuner to soup(i.e. 100C liquid with other spices and ingredients) in order to thicken(texturize) and increase the protein content of soup as taught in Levy. 
Regarding claim 3, Coskuner does not specifically teach that a liquid with no visible phase separation is obtained by adding the liquid with a temperature above 80C to the chickpea flour. However, Coskuner teaches the same method of making chickpea flour as claimed. Therefore, one of ordinary skill in the art would expect that the chickpea flour of the prior art would have the same associated properties as the chickpea flour formed from the claimed method, including having no visible phase separation when a liquid is added at above 80 C.
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing 
Regarding claim 6, Coskuner teaches that the chickpea skins can be removed(dehulled) by sun drying which inherently involve some form of ambient air flow(p.264, Dehulling).
	Regarding claim 8, Levy teaches adding “other substances” such as garlic, olive oil, cumin, and salt to the instant soup product(p.3-4).
	Regarding claim 9, Levy does not specifically teach that “the mixture is specifically formulated for specific age or nutritional groups”. However, it would have been obvious to adjust the serving size or added ingredients depending on the needs of the individual consuming the product. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coskuner(Leblebi: a Roasted Chickpea Product as a Traditional Turkish Snack Food) in view of Levy(Cooking Class: The thick of things) further in view of Reifen(WO 2008056360)
	Regarding claims 4 and 5, Coskuner teaches that the chickpeas are ground but does not specifically teach the use of the mill. However, Reifen teaches a method for producing a chickpea flour that is further dissolved in water to form liquid compositions such as a formula(p.4, p.6.). Reifen teaches that the flour is milled to an average particle size of about 1 to 100 microns in order to easily disperse in water(p.3,example 4). It would have been obvious to further sieve the chickpea composition of Coskuner using a sieve of 350 microns in order to achieve a chickpea flour with a small average particle size of about 1 to 100 microns that can be easily dissolved into water. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791